JOURNAL ENTRY AND OPINION
{¶ 1} Relator, Dwayne Harris, requests that this court issue a writ of mandamus compelling respondent "Cynthia MAUSSER of the OHIO PAROLE BOARD AUTHORITY to performed [sic] a clear legal duty and administrative duty, in regards to relator Harris request for reconsideration of Parole Board Release consideration decision, pursuant to O.A.P.A. [Adult Parole Authority ("APA")] policy no. 105-PBD-04, which was filed on APRIL 5, 2008, and the respondent has refused to answer relator request concerning the new and relevant information on his DEFINITE SENTENCE OF AGGRAVATED ASSAULT * * *." Complaint, at 2 (Punctuation and capitalization in original). For the reasons stated below, venue does not lie in this district and we transfer this action to the Court of Appeals for Franklin County, the Tenth Appellate District.
 {¶ 2} In State ex rel. Bobbitt v. Ohio Adult Parole Auth., Cuyahoga App. No. 91341, 2008-Ohio-3046, the relator also requested that this court issue a writ of "mandamus against the Ohio Adult Parole Authority, which is located in Columbus, Ohio. Bobbitt's cause of action arose where the Ohio Adult Parole Authority conducts its business and where the alleged wrong occurred. State ex rel. Davis v. Ghee (1998),126 Ohio App. 3d 569, 710 N.E.2d 1178. See, also, State ex rel. Bickerstaff v.Ohio Adult Parole Auth., (Sept. 11, 1987), Scioto App. No. 1667, 1987 Ohio App. LEXIS 8810. *Page 2 
 {¶ 3} "Improper venue, however, does not mandate dismissal of the complaint for a writ of mandamus. Civ. R. 3(C)(1) warrants transfer of the complaint to the proper forum. Singleton v. Denny's Inc. (1987),36 Ohio App. 3d 225, 522 N.E.2d 1097." Id. at ¶ 2-3.
 {¶ 4} Similarly, relator's action arose in Columbus Ohio. Accordingly, we transfer the complaint to the Court of Appeals for Franklin County, the Tenth Appellate District. Relator to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ. R. 58(B). Complaint transferred.
  ANN DYKE, J., and MARY J. BOYLE, J., CONCUR. *Page 1